DETAILED ACTION
Summary
Claims 1-13 are pending in the application. Claims 1-13 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (U.S PGPub 2015/0289844 A1) in view of Lee et al. (U.S PGPub 2017/0090675 A1).
An image processing apparatus comprising: 

a region-of-interest setting circuit (Fig. 2, 208) configured to set a region corresponding to the position of the first pointer within the image as a region of interest (Fig. 3, Ellipse (Area)) [0044] [0072] when a confirmation operation for confirming the input position is input to the input device (Fig. 4, S3) [0053]; and 
a distance determining circuit (Fig. 2, 208) configured to determine a distance between a first representative position of the first pointer (Fig. 5F, C1) and a second representative position of the region of interest within the image (Fig. 5F, C2) (the point represented by the pointer C2 can be considered a representative position of a region of interest) [0065], 
wherein the distance determining circuit is configured to determine whether the confirmation operation has been performed [0065] (the control unit also determines whether the confirmation operation is performed [0051]) and, 
when the confirmation operation has not been performed, processing is terminated (Fig. 4, S4) [0054] (if the confirmation is not pressed, the system terminates the processing of the measurement/setting of the cursor (i.e. does not go to Step S5) and would instead redisplay the confirmation button).
Okamoto fails to explicitly teach when the confirmation operation has been performed and when the distance determining circuit determines that the distance between the first representative position and the second representative position is shorter than a predetermined distance, the display controller switches the region of interest to an editable state.
Lee teaches a system for controlling an ultrasound system using a touchscreen (Abstract). This system displays touch recognition regions (a pointer) around regions of interest on the display [0063]. The system determines whether the touch (analogous to the cursor) occurs with the predetermined radius, and allows the region of interest to be edited if the touch is detected [0198].

Regarding Claim 2, the combination of references teaches the invention substantially as claimed. Okamoto further teaches wherein the distance determining circuit is configured to switch the first pointer to a second pointer different from the first pointer [0057] (gray is active, black is set, so they are different pointers).
Regarding Claim 3, the combination of reference teaches the invention substantially as claimed. Okamoto further teaches wherein the display controller is configured to cause the display to display the image having the region of interest superimposed thereon (Fig. 3) (Fig. 5A-5F) [0045].
Regarding Claim 4, the combination of references teaches the invention substantially as claimed. Okamoto fails to explicitly teach wherein, when the distance determining circuit determines that the distance between the first representative position and the second representative position is shorter than the predetermined distance, the display controller is configured to switch an indicator of the region of interest, of which the distance between the second representative position and the first representative position is shorter than the predetermined distance, to an indicator in a selected state notifying that the region of interest is being selected.
Lee teaches a system for controlling an ultrasound system using a touchscreen (Abstract). This system displays touch recognition regions (a pointer) around regions of interest on the display [0063]. The system determines whether the touch (analogous to the cursor) occurs with the predetermined radius, and allows the region of interest to be edited if the touch is detected [0198]. This system changes the shape/color of the activated region to notify the user which object (region) is selected [0394].
It would have been obvious to one of ordinary skill in the art before the effective filing date to switch a region to an editable state based on a representative point being closer than a predetermined distance to another representative point, as taught by Lee, as this allows for more exacting selection on 
Regarding Claim 9, the combination of references teaches the invention substantially as claimed. Okamoto fails to explicitly teach wherein the display controller is configured to cause the display to display the image constantly having the first pointer superimposed thereon when there are two or more inputs of the input position to the input device.
Lee teaches a system for controlling an ultrasound system using a touchscreen (Abstract). This displays the activated pointers (the first pointer) (Fig. 9) when there are two or more inputs of the input position to the input device [0210]-[0211]. As the system never stops displaying the pointers when two inputs are made, the system is constantly having the pointers displayed when two inputs are made.
It would have been obvious to one of ordinary skill in the art before the effective filing date to switch a region to an editable state based on a representative point being closer than a predetermined distance to another representative point, as taught by Lee, as this allows for more exacting selection on the image by allowing the item to be selected without covering up the region with a selection tool, as recognized by Lee [0009].
Regarding Claim 10, the combination of references teaches the invention substantially as claimed. Okamoto further teaches wherein the image is an ultrasound image [0045] generated based on an ultrasound signal received from an ultrasound transducer (Fig. 2, 22) configured to transmit an ultrasound wave to an observation target and receive an ultrasound wave reflected by the observation target [0029].
Regarding Claim 12, Okamoto teaches an operation method of an image processing apparatus, the method comprising: 
determining whether a confirmation operation has been performed (Fig. 4, S3) [0053] and, when the confirmation operation has not been performed, terminating processing  (Fig. 4, S4) [0054] (if the confirmation is not pressed, the system terminates the processing of the measurement/setting of the cursor (i.e. does not go to Step S5) and would instead redisplay the confirmation button)  or, when the confirmation operation has been performed, determining whether a distance between a first representative position of a first pointer (Fig. 5A, C1) [0045] and a second representative position of a 
the first pointer having a predetermined shape (Fig. 5A, C1 is a cross) and being superimposed on an image displayed on a display (Fig. 5A, C1) [0045], the region of interest being set corresponding to a position of the first pointer (Fig. 3, Ellipse (Area)) [0044] [0072].
Okamoto fails to explicitly teach determining the distance is shorter than a predetermined distance or when the confirmation operation has been performed and when the distance determining circuit determines that the distance between the first representative position and the second representative position is shorter than a predetermined distance, the display controller switches the region of interest to an editable state.
Lee teaches a system for controlling an ultrasound system using a touchscreen (Abstract). This system displays touch recognition regions (a pointer) around regions of interest on the display [0063]. The system determines whether the touch (analogous to the cursor) occurs with the predetermined radius, and allows the region of interest to be edited if the touch is detected [0198].
It would have been obvious to one of ordinary skill in the art before the effective filing date to switch a region to an editable state based on a representative point being closer than a predetermined distance to another representative point, as taught by Lee, as this allows for more exacting selection on the image by allowing the item to be selected without covering up the region with a selection tool, as recognized by Lee [0009].
Regarding Claim 13, Okamoto teaches A non-transitory computer-readable recording medium having an executable program recorded therein, the program instructing [0040] a processor to execute the following: 
determining whether a confirmation operation has been performed (Fig. 4, S3) [0053] and, when the confirmation operation has not been performed, terminating processing  (Fig. 4, S4) [0054] (if the confirmation is not pressed, the system terminates the processing of the measurement/setting of the cursor (i.e. does not go to Step S5) and would instead redisplay the confirmation button)  or, when the confirmation operation has been performed, determining whether a distance between a first representative position of a first pointer (Fig. 5A, C1) [0045] and a second representative position of a 
the first pointer having a predetermined shape (Fig. 5A, C1 is a cross) and being superimposed on an image displayed on a display (Fig. 5A, C1) [0045], the region of interest being set corresponding to a position of the first pointer (Fig. 3, Ellipse (Area)) [0044] [0072].
Okamoto fails to explicitly teach determining the distance is shorter than a predetermined distance or when the confirmation operation has been performed and when the distance determining circuit determines that the distance between the first representative position and the second representative position is shorter than a predetermined distance, the display controller switches the region of interest to an editable state.
Lee teaches a system for controlling an ultrasound system using a touchscreen (Abstract). This system displays touch recognition regions (a pointer) around regions of interest on the display [0063]. The system determines whether the touch (analogous to the cursor) occurs with the predetermined radius, and allows the region of interest to be edited if the touch is detected [0198].
It would have been obvious to one of ordinary skill in the art before the effective filing date to switch a region to an editable state based on a representative point being closer than a predetermined distance to another representative point, as taught by Lee, as this allows for more exacting selection on the image by allowing the item to be selected without covering up the region with a selection tool, as recognized by Lee [0009].

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto in view of Lee as applied to claim 2 above, and further in view of Lim et al. (U.S PGPub US 2014/0258941 A1)
Regarding Claim 5, the combination of references teaches the invention substantially as claimed. 
Okamoto fails to explicitly teach when the distance determining circuit determines that the shortest distance between the center position of the second pointer and the outer periphery of the region of interest is shorter than a predetermined distance and when the confirmation operation is input, the display controller is configured to deform the region of interest in accordance with a movement of the input position that is input after the confirmation operation.

It would have been obvious to one of ordinary skill in the art before the effective filing date to switch a region to an editable state based on a representative point being closer than a predetermined distance to another representative point, as taught by Lee, as this allows for more exacting selection on the image by allowing the item to be selected without covering up the region with a selection tool, as recognized by Lee [0009].
The combination fails to explicitly teach the distance determining circuit is configured to determine a shortest distance between a center position of the second pointer and an outer periphery of the region of interest.
Lim, in the same realm of endeavor of image analysis, teaches determining the shortest distance between the center of a cursor and a boundary of the region of interest (k is dependent on the distance from the center to the boundary region) [0029].
It would have been obvious to one of ordinary skill in the art to modify the combination of references to determine a shortest distance between a boundary of the region of interest and a center of the cursor, as taught by Lim, because this facilitates the editing of regions in image, as recognized by Lim [0012].
Regarding Claim 6, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the distance determining circuit is configured to determine a positional relationship between a center position of the second pointer and an outer periphery of the region of interest, and when the distance determining circuit determines that the center position of the second pointer is located within the region of interest and when the confirmation operation is input, the region-of-interest setting circuit is configured to cancel a setting of the region of interest including the center position of the second pointer as the region of interest, and the display controller is 
Lim, in the same realm of endeavor of image analysis, teaches determining the shortest distance between the center of a cursor and a boundary of the region of interest (k is dependent on the distance from the center to the boundary region) [0029]. The system determines whether the center of the point is located over a region of interest, and then the system can deselect (cancel a setting) of the region of interest the center position is over [0012]. The system has the pointer located in the same place after the system was deselected [0035].
It would have been obvious to one of ordinary skill in the art to modify the combination of references to determine a shortest distance between a boundary of the region of interest and a center of the cursor, as taught by Lim, because this facilitates the editing of regions in image, as recognized by Lim [0012]. The combination teaches a first pointer is located on the image, there the first pointer is located in a region (the entire image) of which the setting of the region of interest circuit was canceled.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto in view of Lee as applied to claim 1 above, and further in view of Moon et al. (U.S Patent 6,259,436 B1).
Regarding Claim 7, the combination of references teaches the invention substantially as claimed. 
Okamoto fails to explicitly teach wherein the distance determining circuit is configured to determine whether the region of interest is overlapped with at least any one of regions of interest other than the region of interest, and the display controller is configured to switch an indicator of a previously set region of interest among the regions of interest, of which it is determined that the distance between the first representative position and the second representative position is shorter than the predetermined distance, to an indicator in a selected state notifying that the region of interest is being selected.
Lee further teaches wherein the distance determining circuit is configured to determine whether the region of interest is overlapped with at least any one of regions of interest other than the region of interest (Fig. 19A, 1910+1920) [0268]. The system determines whether the touch (analogous to the cursor) occurs with the predetermined radius, and allows the region of interest to be edited if the touch is 
It would have been obvious to one of ordinary skill in the art before the effective filing date to switch a region to an editable state based on a representative point being closer than a predetermined distance to another representative point, as taught by Lee, as this allows for more exacting selection on the image by allowing the item to be selected without covering up the region with a selection tool, as recognized by Lee [0009].
The combination is silent regarding when the distance determining circuit determines that a distance between the first representative position and the second representative positions of the regions of interest is shorter than the predetermined distance and determines that the regions of interest, of which it is determined that the distance between the first representative position and the second representative position is shorter than the predetermined distance, are overlapped with each other.
Moon, in a similar realm of endeavor, teaches a method for determining which region is selected when the result is ambiguous (Abstract). This system looks at distance between the cursor and the region (e.g. button) (Col 2, lines 62-67) and the button that is closer to the input cursor is considered the button that is pressed (Col 6, lines 22-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date to determine which region is selected based on a distance between the cursor and the region, as taught by Moon, because this increases the accuracy of selection, as recognized by Moon (Col 2, lines 35-38).
Regarding Claim 8, the combination of references teaches the invention substantially as claimed. Okamoto fails to explicitly teach wherein the distance determining circuit is configured to determine whether the region of interest has an inclusion relation with at least any one of regions of interest other than the region of interest, and when the distance determining circuit determines that a distance between the first representative position and the second representative positions of the regions of interest is shorter than the predetermined distance and determines that the regions of interest, of which it is determined that the distance between the first representative position and the second representative position is shorter than the predetermined distance, have an inclusion relation, the display controller is configured to switch an indicator of the included region of interest among the regions of interest, of which 
Lee further teaches wherein the distance determining circuit is configured to determine whether the region of interest is overlapped with at least any one of regions of interest other than the region of interest (Fig. 19A, 1910+1920) [0268]. The system determines whether the touch (analogous to the cursor) occurs with the predetermined radius, and allows the region of interest to be edited if the touch is detected [0198]. This system changes the shape/color of the activated region to notify the user which object (region) is selected [0394]. The regions in Lee can have an inclusion relationship with other regions (Fig. 13A, 1301 has an inclusion relation with 1300) [0238] and (Fig. 5, 500 is in 511) [0173].
It would have been obvious to one of ordinary skill in the art before the effective filing date to switch a region to an editable state based on a representative point being closer than a predetermined distance to another representative point, as taught by Lee, as this allows for more exacting selection on the image by allowing the item to be selected without covering up the region with a selection tool, as recognized by Lee [0009].
The combination is silent regarding when the distance determining circuit determines that a distance between the first representative position and the second representative positions of the regions of interest is shorter than the predetermined distance and determines that the regions of interest, of which it is determined that the distance between the first representative position and the second representative position is shorter than the predetermined distance, have an inclusion relationship.
Moon, in a similar realm of endeavor, teaches a method for determining which region is selected when the result is ambiguous (Abstract). This system looks at distance between the cursor and the region (e.g. button) (Col 2, lines 62-67) and the button that is closer to the input cursor is considered the button that is pressed (Col 6, lines 22-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date to determine which region is selected based on a distance between the cursor and the region, as taught by Moon, because this increases the accuracy of selection, as recognized by Moon (Col 2, lines 35-38). One .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto in view of Lee and Hibi (U.S PGPub 2016/0361044 A1).
Regarding Claim 11, Okamoto teaches an ultrasound diagnosis system (Abstract) comprising: 
the image processing apparatus according to claim 1 (See rejection of claim 1 under Okamoto and Lee); an ultrasound transducer (Fig. 2, 22) configured to transmit an ultrasound wave to an observation target, receive an ultrasound signal reflected by the observation target, and output the ultrasound signal to the image processing apparatus [0029]; 
a display (Fig. 2, 207) configured to display an ultrasound image generated by the image processing apparatus [0031]; and 
an input device (Fig 1, 201) configured to receive input of a command signal and transmit the command signal to the image processing apparatus [0031].
The combination fails to explicitly teach the ultrasound device is an ultrasound endoscope.
Hibi teaches an ultrasonic endoscope (Fig. 1, 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to use an ultrasonic endoscope, rather than an ultrasound probe, as the substitution for one known ultrasound acquisition system with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results are reasonably predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamamoto (U.S PGPub US 2010/0179427 A1) which teaches an ultrasonic touchscreen system.
Petruzzelli et al. (U.S PGPub 2013/0324850 A1) which teaches a method of interacting with a medical device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793